EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Market.Certain of the prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 6/20/2012 Purchase $ 4.7500 6/21/20121 Purchase $ 4.9137 7/17/20122 Purchase $ 7.3421 7/18/20123 Purchase $ 7.1847 7/19/20124 Purchase $ 7.1592 7/20/20125 Purchase $ 7.2245 7/23/2012 Purchase $ 7.5000 7/25/20126 Purchase $ 7.4602 7/26/20127 Purchase $ 6.7196 7/26/20128 Purchase $ 7.4184 7/27/20129 Purchase $ 6.1579 7/27/201210 Purchase $ 7.0716 7/27/201211 Sell $ 6.3103 7/30/201212 Purchase $ 5.8125 7/31/201213 Purchase $ 5.6965 8/1/201214 Purchase $ 5.1504 8/2/201215 Purchase $ 5.0228 8/3/201216 Purchase $ 5.1377 8/6/201217 Purchase $ 5.1601 8/7/201218 Purchase $ 5.1576 8/8/201219 Purchase $ 4.7124 8/9/201220 Purchase $ 4.6872 8/10/201221 Purchase $ 4.6383 1 This transaction was executed in multiple trades at prices ranging from $4.78 – 4.99. 2 This transaction was executed in multiple trades at prices ranging from $7.20 – 7.50. 3 This transaction was executed in multiple trades at prices ranging from $7.10 – 7.33. 4 This transaction was executed in multiple trades at prices ranging from $7.12 – 7.25. 5 This transaction was executed in multiple trades at prices ranging from $7.07 – 7.32. 6 This transaction was executed in multiple trades at prices ranging from $7.06 – 7.50. 7 This transaction was executed in multiple trades at prices ranging from $6.10 – 7.00. 8 This transaction was executed in multiple trades at prices ranging from $7.18 – 7.50. 9 This transaction was executed in multiple trades at prices ranging from $5.75 – 6.64. 10 This transaction was executed in multiple trades at prices ranging from $6.80 – 7.20. 11 This transaction was executed in multiple trades at prices ranging from $6.31 – 6.32. 12 This transaction was executed in multiple trades at prices ranging from $5.70 – 6.12. 13 This transaction was executed in multiple trades at prices ranging from $5.62 – 5.81. 14 This transaction was executed in multiple trades at prices ranging from $5.05 – 5.17. 15 This transaction was executed in multiple trades at prices ranging from $4.96 – 5.07. 16 This transaction was executed in multiple trades at prices ranging from $5.09 – 5.20. 17 This transaction was executed in multiple trades at prices ranging from $5.15 – 5.19. 18 This transaction was executed in multiple trades at prices ranging from $5.08 – 5.25. 19 This transaction was executed in multiple trades at prices ranging from $4.58 – 4.92. 20 This transaction was executed in multiple trades at prices ranging from $4.61 – 4.80. 21 This transaction was executed in multiple trades at prices ranging from $4.52 – 4.75.
